Citation Nr: 1011048	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to July 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDING OF FACT

The Veteran's bilateral hearing loss can not be reasonably 
disassociated from his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue on appeal herein. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326 (2009).  This is so because the Board is taking action 
favorable to the appellant by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  He attributes this condition to his 
inservice exposure to loud noise from firearms and aircraft 
engines.  He further alleges that it is related to his 
service-connected bilateral tympanic membrane scarring.

Historically, the Veteran served on active duty in the Air 
Force from February 1964 to July 1967.  His January 1964 
enlistment examination noted that his ears and drums were 
normal.  An audiological evaluation at that time revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
5
0
0
5
10


His service treatment records were silent as to any 
complaints or treatment for bilateral hearing loss.  The 
Veteran's July 1967 separation examination found the 
Veteran's ear drums to be abnormal.  Specifically, the report 
noted old scarring of the membranes, with no perforations, 
well healed bilaterally.  An audiological evaluation revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Following his discharge from the service, the first evidence 
noting the Veteran's complaints of hearing loss is his 
service connection claim filed herein in October 2006.  

In February 2007, a VA audiological examination was 
conducted.  The VA examiner noted that the Veteran's claims 
folder had been reviewed.  The Veteran reported an inservice 
history of exposure to gunfire, aircraft, and helicopter 
engines.  The VA examiner also noted that letters sent home 
by the Veteran during his military service indicate that he 
was exposed to noisy environments while in Vietnam.  
Following his discharge from the service, the Veteran 
reported working in construction and that wearing hearing 
protection was mandatory.  He denied any chronic ear 
infections, but stated that his ears drain a yellowish 
discharge on a regular basis.  Otoscopy examination revealed 
visible scarring on both tympanic membranes.  Immittance 
testing indicated very mobile middle ear systems, 
bilaterally.  Audiometric testing revealed findings 
reflective of a bilateral hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.  The report concluded with a 
diagnosis of bilateral, normal sloping to moderately severe, 
sensorineural hearing loss.  The VA examiner then opined that 
the Veteran's bilateral hearing loss was not related to his 
military noise exposure.  In support of this opinion, the VA 
examiner noted that the Veteran's hearing was normal on his 
separation examination.  

In January 2008, a VA medical opinion was obtained.  The VA 
examiner noted that the Veteran's claims folder had been 
reviewed.  The VA examiner opined that it was "less than 
likely" that the Veteran's current hearing loss is related 
to his service-connected scarred tympanic membranes.  In 
support of this opinion, the VA examiner noted the Veteran's 
normal hearing acuity on his separation examination.  The VA 
examiner also noted that the February 2007 VA audiological 
examination documented a mild/moderate high frequency hearing 
loss, sensorineural in nature, and indicated that this type 
of hearing loss suggested that the scarred tympanic membranes 
did not influence the Veteran's hearing acuity.  Moreover, 
the examiner found that the additional noise exposure post 
service, the natural aging process, and health conditions 
that occurred post service were more likely contributing 
factors to the Veteran's current hearing loss and tinnitus.  

In August 2008, a private opinion statement was received from 
M. S., L.H.A.D.  The report noted that the Veteran was found 
to have old scarring of the tympanic membrane which was well 
healed on his June 1967 separation examination.  
M. S. then opined, "[w]hen you have scarring of the tympanic 
membrane, you do have a hearing loss because the membrane 
undergoes some hardening, which in turn causes a hearing 
loss.  . . .   Because he was exposed to loud noise and has 
scarring of the tympanic membrane, my finding is that his 
tinnitus and hearing loss are due to the exposure of the loud 
noises he endured doring his job in the line of duty for our 
country."

In November 2008, a second VA audiological evaluation was 
conducted.  The VA examiner noted that the Veteran's claims 
file had been reviewed.  The Veteran reported a history of 
military noise exposure from aircraft engines, machine guns, 
and combat action.  He reported post service occupational 
noise exposure in commercial construction, where hearing 
protection was required.  He also reported a history of 
chronic ear infections and drainage of the ears.  Otoscopy 
examination revealed visible scarring on both tympanic 
membranes.  Immittance testing revealed mobile middle ear 
systems.  Following an audiological evaluation, the report 


concluded with a diagnosis of bilateral, normal to moderately 
severe, sensorineural hearing loss.  The VA examiner then 
opined that since the Veteran's hearing was normal at the 
time of separation, his current hearing loss can not be 
related to his military noise exposure.  A December 2008 
addendum to this opinion stated that it was less than likely 
that the Veteran's current hearing loss is related to his 
tympanic membrane scarring that occurred while in the 
military.  The VA examiner noted that his current bilateral 
hearing loss was sensorineural in nature and if hardening of 
the tympanic membrane was causing his current hearing loss, 
the type of current hearing loss would be predominantly 
conductive or mixed.

In January 2009, the Veteran submitted a medical article on 
tympanic membrane perforations.  The article noted that 
conductive hearing loss is usually found in patients with a 
tympanic membrane perforation.  The report stated:

It is uncommon for the inner ear to be 
affected in patients with a tympanic 
membrane perforation and so typically no 
sensorineural hearing loss is found.  
However, if sensorineural hearing loss is 
found in the affected ear, inner ear 
involvement must be considered.  In the 
cause of traumatic tympanic perforation, 
this may suggest injury to the connection 
of the third ossicle (the stapes) with 
the inner ear.

After reviewing the Veteran's claims file, there are 
conflicting medical opinions of record as to whether the 
Veteran's current bilateral hearing loss is related to his 
military service.  In weighing these opinions, the Board has 
considered the Veteran's competent and credible statements 
which reported the onset of his hearing loss during his 
military service and finds that inservice exposure to 
acoustical trauma is consistent with his service.  
Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's bilateral hearing loss is 
related to active military service.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, service connection for 
bilateral hearing loss is warranted.



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


